As filed with the Securities and Exchange Commission on May 11, 2015 1933 Act Registration File No.333-40128 1940 Act File No. 811-09997 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 56 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 58 [ X ] (Check appropriate box or boxes.) BAIRD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 777 East Wisconsin Avenue Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-3500 Charles M. Weber, Esq. Robert W. Baird & Co. Incorporated 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and Address of Agent for Service) Copy to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, WI53202 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This PEANo.56 hereby incorporates PartsA, B and C from the Fund’s PEANo.55 on FormN-1A filed April 30, 2015.This PEANo.56 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.55. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 56 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 56 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and the State of Wisconsin on May 11, 2015. BAIRD FUNDS, INC. Registrant By:/s/ Mary Ellen Stanek Mary Ellen Stanek President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 56 to its Registration Statement has been signed below on May 11, 2015, by the following persons in the capacities indicated. Signature Title /s/ Mary Ellen Stanek President (Principal Executive Officer) Mary Ellen Stanek /s/ Terrance P. Maxwell Treasurer (Principal Financial and Accounting Officer) Terrance P. Maxwell /s/ John W. Feldt* Director John W. Feldt /s/ G. Frederick Kasten, Jr.* Director G. Frederick Kasten, Jr. /s/ Cory L. Nettles* Director Cory L. Nettles /s/ Marlyn J. Spear* Director Marlyn J. Spear /s/ Frederick P. Stratton, Jr.* Director Frederick P. Stratton, Jr. *By: /s/ Mary Ellen Stanek Mary Ellen Stanek President and Attorney-In-Fact EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
